Citation Nr: 9900870	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  91-38 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from May 1968 to May 1971, which included a tour of 
duty in the Republic of Vietnam from January 1969 to January 
1970.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision which, 
in effect, reopened and denied the veterans claim of service 
connection for PTSD.  

In August 1991, the Board remanded the appeal to afford the 
veteran an opportunity for a personal hearing before a Member 
of the Board, per his request.  After adequate notice of the 
time and place, the veteran failed to appear for the 
scheduled hearing, and the case was returned to the Board.  

In March 1993, the Board remanded the case for additional 
development, and the matter was subsequently referred to an 
Independent Medical Expert (IME) in April 1996.  

An IME opinion was received at the Board in September 1996, 
without RO adjudication of this additional evidence.  In 
February 1997, the Board again remanded the appeal for RO 
consideration of the IME opinion.  This evidence was 
considered at the RO in a rating action of May 1997.  




CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is presently diagnosed with PTSD 
which is the result of several inservice stressors.  Although 
he discloses that he is unable to recall specific dates of 
the stressors, he generally asserts that, during his tour of 
duty in the Republic of Vietnam, he was exposed to enemy 
rocket and mortar fire on a regular basis and that, as such, 
he was placed in life threatening situations, including being 
called to check for wounded and dead personnel.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence of record is against the claim of service connection 
for PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed to the 
extent possible, given the veteran demonstrated inability to 
provide more detailed information regarding his asserted PTSD 
stressors.  

2.  The veteran is not shown to have participated in combat 
with the enemy.  

3.  The RO's attempts to obtain detailed information from the 
veteran to verify his claimed combat or stressor events have 
been unavailing.  

4.  A credible diagnosis of PTSD, due to a verified inservice 
stressor, currently is not supported by the evidence of 
record.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or injury 
which was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence on file includes records received at the RO in 
July 1993 from the Department of Health and Human Services, 
Social Security Administration (SSA).  Additionally, by 
letter dated in May 1993, the veteran was informed of the 
sort of specific information needed, regarding to the facts 
and circumstances surrounding the alleged events in service, 
in order to allow verification of any combat and the claimed 
stressors.  In July 1993, the veteran responded that he was 
unable to provide the requested information.  

Based on the available information in the claims file, a 
report was prepared by the Headquarters United States Marine 
Corps in November 1993, indicating that verification of the 
veterans PTSD stressors could not be accomplished due to 
insufficient information provided by the veteran.  
Accordingly, the Board is satisfied that all relevant facts 
have been properly developed by VA, to the extent possible 
given the level of information provided by the veteran, and 
that no further duty to assist is indicated or mandated 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998).  




I.  Factual Background

As noted hereinabove, the veteran served on active duty in 
the Untied States Marine Corps from May 1968 to May 1971.  
The service discharge and service personnel records 
additionally show that he had served in the Republic of 
Vietnam from January 1969 to January 1970, a tour of duty 
which included some undisclosed participation in one 
campaign, the Vietnamese TET Counter Offensive, Phase VII.  
The veterans primary duty was noted as being that of motor 
vehicle operator.  He received the Republic of Vietnams 
Cross of Gallantry with Palm, an award which neither 
specified or excluded having had combat with the enemy.  He 
received no combat infantry badge (CIB) or other award or 
decoration specifically indicative of such combat.  

The service medical records dated in July 1969 show that the 
veteran sought psychiatric treatment for help overcoming what 
the veteran reportedly described as a glue sniffing 
addiction.  At that time, the veteran gave a history of 
using drugs constantly since age 14, including all 
kinds of drugs, except heroin.  The provisional diagnosis 
was that of inadequate personality disorder with schizoidal 
features.  The examiner noted the veteran to be a poor 
historian.  The veteran was recommended for Administrative 
Discharge.  

Additional treatment for an inadequate personality disorder 
is shown in August and September 1969, as well as July 1970, 
at which time the veteran admitted to continued drug use, 
specifically LSD and marijuana.  In February 1971, an 
Administrative Discharge was again recommended on the basis 
of the diagnosis of inadequate personality disorder.  It was 
noted that the veterans condition had not changed and was 
not likely to do so in the future.  

The earliest post-service medical evidence, both private and 
VA, is dated in 1973 and 1974, and shows diagnoses of 
situational reaction (August 1973); immature personality, 
mild, and drug dependence (February 1974); passive aggressive 
personality disorder, aggressive type (June 1974); drug 
dependence (VA treatment record, September 1974); and 
personality trait disorder, passive-dependent type, moderate 
(October 1974).  

Later post-service private and VA psychiatric treatment 
records, dated in July and October 1980, show a diagnosis of 
personality disorder on private evaluation in July 1980 and a 
major depressive disorder, with drug abuse in remission, on 
VA examination in October 1980.  

A diagnosis of PTSD, by history, was first shown on private 
examination in November 1981 conducted in conjunction with a 
claim for Department of Health and Human Resources, Social 
Administration (SSA) disability benefits (S. Akhtar, M.D.).  
The veteran related by way of history that he had spent 
entire of duty in Vietnam in a life threatening situation 
and that his job assignment at the end was such that he felt 
threatened almost daily.  At that time, the veteran 
complained of flashbacks of Vietnam experiences, periods of 
intense anxiety, as well as mood fluctuations.  

The veteran stated that he had had a real good childhood 
and denied having had any difficulty during his adolescence, 
any conflict with the law, alcohol or drug abuse or 
involvement in serious acting out behavior.  The veteran 
denied any heavy drug use during his service years, although 
he admitted to some marijuana use then.  The diagnostic 
impression was that of PTSD and seizure disorder, by history.  

A VA hospital treatment summary of November 1981 showed 
diagnoses of seizure disorder and depression.  

A November 1981 lay statement of the administrator of an Ohio 
Vietnam Veterans Center indicated that, while the veteran 
was highly motivated in peak moments, he was greatly 
handicapped due to his many problems.  

A diagnosis of dysthymic disorder was noted on VA examination 
in December 1982.  

A February 1990 private examination report (P. Tripathi, 
M.D.) related the veterans history of using drinking alcohol 
from the age of 18 and cocaine and pot usage from the age 
of 19 until three years prior thereto.  He reported having 
had trouble sleeping since 1973, with nightmares of Vietnam, 
cold sweats and episodes of swinging, kicking, and 
screaming.  The diagnosis was that of PTSD, as well as 
schizoid personality and history of chronic mixed substance 
abuse.  At that time, the veteran disclosed that from 1987, 
he had spent approximately 18 months in prison for drug 
trafficking.  

The November 1993 report from the Headquarters United States 
Marine Corps indicated that insufficient information was 
contained in the claims file so as to allow for the 
verification of any stressors.  

On VA psychiatric examination in February 1994, the veteran 
gave a history of extreme insomnia, nightmares, difficulty 
relating to people and explosive anger.  He reported having 
recurrent thoughts of Vietnam, although less than he had in 
the 1970s and 1980s.  The veteran indicated that he used to 
use street drugs until about 10 years ago.  He stated that, 
while in Vietnam, he was a refueler for a helicopter 
squadron, that his camp was bombed almost every night and 
that, on several occasions, he had to pick up dead bodies, 
including soldiers known to him.  The examiner noted that the 
veterans recollections of his Vietnam experiences were 
somewhat vague.  The veteran denied any problems with the 
law.  The impression was that of PTSD, chronic, severe to 
extreme.  

In connection with another VA examination in February 1994, 
the veteran denied having many problems at all except for not 
sleeping well at night.  Nightmares were reported to be only 
sporadic presently.  The examiner found that there really was 
not enough evidence to indicate the presence of a service 
connected PTSDneither in the records nor in the veterans 
present clinical history.  

On VA compensation and pension examination in August 1994, 
the veteran denied any treatment for psychiatric problems.  
The examiners diagnosis was that the veteran showed no signs 
or symptoms of PTSD presently, except for a period of on-and-
off anxiety, which he reported bothered him at times.  

A lay statement from the veterans son was received in 
October 1994, indicating that the veteran had experienced 
bouts of extreme anger, that he swung and kicked in his sleep 
and that he had occasional talking in Vietnamese during such 
sleep disturbances.  

In July 1996, the Board requested an IME opinion which was 
received in September 1997.  The examiner reviewed the 
veterans claims file, to include early post-service 
treatment records, dated in 1973 and 1974, as detailed 
hereinabove.  In pertinent part, the examiner noted a great 
deal of missing data, including information identified by ESG 
as needed  to verify the reported inservice PTSD stressors.  
The examiner noted several historical contradiction by the 
veteran, including: (1) denying legal problems to the VA 
examiner (February 1994) yet acknowledging a history of 
several arrests, including twice in 1985 for grand theft and 
in 1987 being sentenced to prison for 18 months for drug 
trafficking (Dr. Tripathi, 1990); (2) while to the VA 
examiner in February 1994 the veteran presented significant 
complaints suggestive of PTSD, including hypervigilance, 
difficulty in concentrating, and bad dreams, in contrast, to 
other VA examiner (VA report, February 1994) and the third VA 
examiner (VA report, August 1994) he denied recurrent dreams, 
having difficulty with concentrating or problems other than 
insomnia; (3) in some reports he indicated that he had an 
unremarkable childhood and had not become involved with drug 
abuse until he had entered the Marine Corps, while in other 
reports he indicated a history of difficulty with parent and 
other authority figures, as well as drug use beginning as 
early as age 13.  

The medical expert found that the veteran did not to meet the 
criteria for PTSD as defined by the Diagnostic and Statistics 
Manual (DSM) IV, specifically, in three areas (the 
A,C, and F criteria).  Specifically, the veteran, 
while confronted with inservice events that likely involved 
threatened death or injury, the documentation of record was 
thought not to support a response involving intense fear, 
helplessness or horror.  (the A criteria).  The 
documented evidence of record was found not to support the 
C criteriapersistent avoidance of stimuli associated 
with the trauma and numbing of general responsiveness, as 
indicated by three or more of the following: efforts to avoid 
thought, feelings, conversations associated with the trauma; 
efforts to avoid activities, places, or people that arouse 
recollection of trauma; inability to recall aspects of trauma 
(the examiner found very little documentation of this 
symptom, and the veteran was noted to focus on one incident 
where his bunker was shelled and a beam had hit him); 
markedly diminished interest in significant activities; 
feelings of detachment or estrangement from others; 
restricted range of affect; or sense of foreshortened future.  

With regard to the F criteria, while the veteran was 
found to have significant impairment in his social 
relationships, marriages, ability to parent, ability to keep 
a job, and ability to pursue an education, these difficulties 
appeared to the medical expert to be more related to his 
personality disorder, as opposed to PTSD.  The medical expert 
emphasized that the veteran had had similar problems prior to 
service, that a service medical record of 1969 described the 
veteran as having a history of no close friends, drug use 
since the age of 14 and conflicts with parent , teachers and 
authorities.  

The medical expert further opined that the description in the 
record was more compatible with a personality disorder as 
opposed to PTSD and that, in summary, the veteran did not 
currently meet the criteria for a diagnosis of PTSD, as he 
did not meet the DSM-IVs A, C and F criteria.  

The IME opinion also included the opinion that the first 
February 1994 VA examination report was based, at least in 
part, on the veterans presentation of data (regarding a 
medical history) which was not documented or supported 
elsewhere in the record.  The medical expert also noted that 
the symptoms reported in 1981 would have met the criteria for 
a diagnosis of PTSD as defined by DSM III.  

By written statement dated in August 1997, the veterans 
representative conceded that the Remand requests have been 
completed and that the case was now ready for Board review 
and disposition.  





II.  Analysis

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 5107, 7104.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §§ 3.102, 
3.303(d).  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Veterans' Appeals (the Court) detailed 
the initial development required to support a claim of 
service connection for PTSD under 38 C.F.R. § 3.304(f).  The 
Court noted that the evidence necessary to establish the 
occurrence of a recognizable stressor to support a well-
grounded claim of service connection for PTSD will vary 
depending on the initial determination as to whether the 
veteran was "engaged in combat with the enemy."  If the 
veteran was so engaged, and the claimed stressors are related 
to such combat, satisfactory lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence.  If the veteran did not engage in combat 
with the enemy, or if he did, but the claimed stressor is not 
related to such combat, his lay testimony, by itself, will 
not be enough to conclusively establish the occurrence of the 
alleged stressor so as to support the claim of service 
connection for PTSD.  

In the immediate case on appeal, the initial determination as 
to whether the veteran was engaged in combat with the enemy 
has been made impossible due to the veteran's failure to 
adequately respond to the RO's May 1993 request for specific 
information regarding his alleged inservice PTSD stressor 
events.  As such, combat has not been verified, as noted in 
the report of November 1993, and the veterans 
unsubstantiated assertions regarding the claimed combat and 
PTSD stressors alone are not sufficient evidence to establish 
the occurrence of the claimed events under 38 C.F.R. 
§ 3.304(f) or without further cooperation of the veteran.  

In so findings, the Board has reviewed the veteran's numerous 
statements in support of his claim, including his July 1993 
statement regarding some details as to the alleged stressor 
events.  However, as verification of these alleged events 
cannot be made without further information or cooperation 
from the veteran, the current claim must be denied on the 
basis of the available documented evidence of record.  The 
Board notes that the veteran is not shown to have received a 
CIB or other decorations, medals, citations or campaign 
awards sufficient to establish that he had combat with the 
enemy.  Hence, the available evidence of record falls short 
of the sort of evidence needed to warrant a grant of service 
connection, without further information from the veteran.  

It is significant to note that the veterans service medical 
records and service personnel records generally do not 
support his claim for service connection and, to the 
contrary, tend to contradict several of his statements 
offered in support of his claim.  It is initially noted that 
the veterans service medical records do not show complaints 
of feelings of anxiety with regard to his service or tour of 
duty in the Republic of Vietnam.  Neither the service medical 
records nor the service personnel records show complaints of 
nervousness, emotional difficulty or problems related to 
combat situations during his tour of duty in the Republic of 
Vietnam.  To the contrary, despite significant psychiatric 
examination and evaluation, the objective, documented service 
records clearly show difficulty with pre-existing drug abuse 
from a very young age, with the veterans own reports of a 
history of such drug abuse many years prior to his entry into 
service, from time of his early adolescence--without 
reference to service, combat anxiety, feelings that his life 
was at risk or similar service-related problems.  It is 
pertinent to note in this regard that an inservice 
psychiatric examination record also found the veteran to be a 
poor clinical historian, a characterization which has been 
essentially echoed in the September 1997 IME opinion, as 
detailed hereinabove.  

In assessing an alleged stressor for PTSD, a distinction may 
properly be drawn between the stress of specific traumatic 
circumstances and the ordinary stress experienced by anyone 
in a war zone, and the Board is not obligated to accept a 
claimant's uncorroborated account of his Vietnam experiences.  
Wood v. Derwinski, 1 Vet.App. 190 (1991); Wilson v. 
Derwinski, 2 Vet.App. 614 (1992).

While the Court has held that the Board does not have the 
authority to substitute its own independent medical judgment 
on medical matters, it has been recognized that the question 
of whether a claimant has experienced a sufficient stressor 
during service to support a diagnosis of service-related PTSD 
is a factual matter to be determined by the Board, not health 
professionals, and that the Board is not obligated to accept 
unsubstantiated opinions by health professionals.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), reconsidered, 1 Vet.App. 
406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 (1992).  

The Board is unable to find that the veteran had a verifiable 
stressor for PTSD or that his duties in the Republic of 
Vietnam were such that he was exposed to more than an 
ordinary stressful environment in a war zone.  Accordingly, 
with verification of his alleged combat and PTSD stressors 
made impossible without further, more detailed information 
from the veteran, the Board finds that a preponderance of the 
evidenceincluding the September 1997 IME opinion--is 
against the claim of service connection for PTSD.  

In so finding, the Board places considerable weight on the 
September 1997 IME opinion which included a comprehensive 
review of the veterans claims files and conflicting 
diagnoses of recordas documented in the claims file.  
Significantly, while the medical expert specifically 
considered the February 1994 VA examiners diagnosis of PTSD 
to be unsupportable due to the fact that the veterans 
reported clinical history was contradicted elsewhere in the 
documents of record, the Board notes that the remaining 
diagnoses of PTSDthe November 1981 report of Dr. Akhtar and 
February 1990 report of Dr. Tripathiwere similarly based on 
clinical history recited by the veteran that could be 
substantiated or verified by competent evidence contained in 
the claims file.  

As the diagnoses of PTSD found in the reports of Drs. Akhtar 
and Tripathi are not based specific stressors which have been 
verified, the underlying basis supporting the diagnoses was 
the recited history provided by the veteran, rather than 
clinical history documented by the record.  As there is no 
indication that either physician formed their diagnosis of 
PTSD on a basis separate from veteran's recitation of service 
medical history otherwise contradicted by the evidence, the 
claim of service connection must be denied.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  The Board finds that as there is more 
than a preponderance of the evidence against the claim, the 
benefit of the doubt is not for application in this case.  
Hence, service connection for PTSD is denied as the 
preponderance of the evidence is against the claim.  



ORDER

Service connection for claimed PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
